17‐2591‐cv                                                      
Lockwood v. Commissioner 




                                       In the 


             United States Court of Appeals
                            for the Second Circuit
                                                  
 
 
                                AUGUST TERM 2018 
                                           
                                  No. 17‐2591‐cv 
                                           
                               STEPHEN LOCKWOOD, 
                                Plaintiff‐Appellant, 
 
                                         v. 
 
          COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION, 
                         Defendant‐Appellee. 
                                           
                                   
            On Appeal from the United States District Court 
                for the Northern District of New York 
                                           
 
                            SUBMITTED: AUGUST 15, 2018 
                             DECIDED: JANUARY 23, 2019 
                                                
 
Before: CABRANES and POOLER, Circuit Judges, and OETKEN, District 
Judge.*  

                                                  

       Plaintiff‐Appellant  Stephen  Lockwood  appeals  from  a 
judgment of the United States District Court for the Northern District 
of New York (Christian F. Hummel, Magistrate Judge), upholding the 
decision  of  Defendant‐Appellee  Commissioner  of  Social  Security  to 
deny  his  application  for  disability  insurance  benefits.    We  conclude 
that  the  Commissioner’s  decision  was  not  supported  by  substantial 
evidence because it relied on testimony from a vocational expert that 
appeared to be in conflict with the authoritative guidance set out in the 
Department  of  Labor’s  Dictionary  of  Occupational  Titles.    Because  the 
Commissioner was not entitled to rely on this testimony without first 
identifying and inquiring into the apparent conflict, the District Court 
erred in declining to set aside the Commissioner’s benefits decision. 

       Accordingly, we REVERSE the District Court’s judgment and 
REMAND for further proceedings. 

                                                  

                              Patrick G. Radel, Getnick Livingston 
                              Atkinson & Priore, LLP, Utica, NY, for 
                              Plaintiff‐Appellant. 


       *  Judge J. Paul Oetken, of the United States District Court for the Southern 
District of New York, sitting by designation. 




                                         2 
                           Andreea L. Lechleitner, Special Assistant 
                           United States Attorney, (Stephen P. Conte, 
                           Regional Chief Counsel – Region II, on the 
                           brief), Office of the General Counsel, United 
                           States Social Security Administration, New 
                           York, NY, for Grant C. Jaquith, United States 
                           Attorney for the Northern District of New 
                           York, Syracuse, NY, for Defendant‐Appellee. 

                                              

J. PAUL OETKEN, District Judge: 

      Plaintiff‐Appellant Stephen Lockwood appeals from a June 21, 
2017  judgment  of  the  United  States  District  Court  for  the  Northern 
District  of  New  York  (Christian  F.  Hummel,  Magistrate  Judge), 
upholding  the  decision  of  Defendant‐Appellee  Commissioner  of 
Social Security (“Commissioner”) to deny Lockwood’s application for 
disability  insurance  benefits.    On  appeal,  Lockwood  argues  among 
other things that the District Court should have set aside the benefits 
denial  as  unsupported  by  substantial  evidence  because  the  denial 
relied  on  expert  testimony  that  contained  an  unexamined  apparent 
conflict  with  an  authoritative  Department  of  Labor  publication,  the 
Dictionary  of  Occupational  Titles.    We  agree  with  Lockwood  on  this 
point  and  therefore  REVERSE  the  District  Court’s  judgment  and 
REMAND for further proceedings.   




                                     3 
                           I.     BACKGROUND 

       A. Factual Background 

       On November 11, 2011, Lockwood was injured in an automobile 
accident  while  working  as  a  landscaper.    In  the  following  months, 
Lockwood  experienced  abnormal  sensation  in  his  hands  and  severe 
pain in his neck and was, according to Drs. Srinivasan Mani and Mark 
Smith, disabled from performing his regular job as a consequence.  In 
terms  of  diagnosis,  the  doctors  believed  that  the  unusual  feeling  in 
Lockwood’s hands might be a result of carpal tunnel syndrome and 
that  the  neck  pain  might  be  attributable  to  herniated  disks  in 
Lockwood’s cervical spine. 

       To  address  the  neck  pain,  Dr.  Smith  advised  Lockwood  to 
undergo  disk‐repair  surgery.    Dr.  Richard  Tallarico,  an  orthopedic 
surgeon,  concurred  in  this  advice,  and  he  performed  the 
recommended surgery on November 7, 2012.   

       Following the surgery, Lockwood consulted several times with 
Nurse  Practitioner  Catherine  Tomaiuoli.    In  an  early  consultation, 
Nurse Tomaiuoli observed that Lockwood’s neck pain persisted and 
that he had a reduced range of motion in his left shoulder, as well as 
difficulty  with  certain  arm  movements.    She  recommended  that 
Lockwood  receive  a  magnetic  resonance  imaging  (“MRI”)  scan  and 
that he restrict the amount of weight he lifted.   

       In June 2013, Lockwood received the recommended MRI.  Based 
on  the  results,  Nurse  Tomaiuoli  referred  Lockwood  to  Dr.  John 




                                      4 
Cannizzaro, an orthopedic surgeon, who examined Lockwood and on 
July 16, 2013, concluded that his shoulder was 30% disabled.  During 
a  subsequent  consultation,  Dr.  Tallarico,  the  surgeon  who  had 
operated on Lockwood’s neck, deemed Lockwood to be 75% impaired 
as a result of his continuing neck and shoulder pain and his limited 
range of motion.  Dr. Tallarico considered Lockwood’s disability to be 
permanent.   

       Meanwhile,  Lockwood  was  following  up  on  his  doctors’ 
suggestion that he suffered from carpal tunnel syndrome.  On May 22, 
2013, he received carpal tunnel release surgery on his right wrist from 
Dr.  Kevin  Setter.    During  a  follow‐up  examination  with  Nurse 
Practitioner Carmelita Woods, however, Lockwood reported that he 
was  continuing  to  experience  tenderness  and  abnormal  sensation  in 
his hands.  After examining Lockwood, Nurse Woods concluded that 
Lockwood had 50% and 25% impairments in his right and left hands, 
respectively,  and  that  carpal  tunnel  release  surgery  on  the  left  hand 
would  be  appropriate.    Dr.  Setter  performed  that  surgery  on  July  1, 
2013.   

       B. Administrative Proceedings 

       On  July  26,  2013,  Lockwood  submitted  an  application  to  the 
Commissioner pursuant to the Social Security Act, 42 U.S.C. § 301 et 
seq.,  seeking  disability  insurance  benefits  as  of  the  date  of  his 
automobile  accident.    At  the  Commissioner’s  request,  Lockwood 
received  an  examination  from  orthopedist  Dr.  Tanya  Perkins‐
Mwantuali.    The  doctor  found  that  Lockwood  had  “moderate 




                                       5 
limitation  with  lifting,  pushing,  pulling,  reaching  forward  and 
reaching above the level of the shoulder, and carrying with the use of 
the left arm.”  Admin. Record (“R.”) 330.1  She also determined that 
Lockwood had mild to moderate limitations with respect to activities 
that require a full range of neck motion.  Following this assessment, 
the Commissioner denied Lockwood’s benefits application.  

       Lockwood  then  requested  a  hearing  before  an  Administrative 
Law  Judge  (“ALJ”).    At  the  resultant  June  2,  2014  hearing,  the  ALJ 
heard testimony from Lockwood and from Dian Heller, a vocational 
expert.  Heller offered her opinion that a person of Lockwood’s age, 
education, and experience could perform the physical tasks associated 
with  three  specific  jobs  that  collectively  number  around  154,000 
nationally, as long as he retained the ability to perform light work that 
did not require any overhead reaching. 

       On October 27, 2014, the ALJ issued a written opinion denying 
benefits.  Although the ALJ found that Lockwood suffered from severe 
impairments,  she  concluded  that  he  was  nonetheless  capable  of 
performing certain physical activities that, among other things, did not 
involve  any  “overhead  reaching.”    R.  19–20.    Relying  on  Heller’s 
testimony  regarding  the  three  jobs  that  people  with  comparable 
limitations are capable of performing, and finding that these jobs exist 
in significant number in the national economy, the ALJ concluded that 
Lockwood was not entitled to benefits.  


        The Administrative Record is available at Docket Number 8 of the District 
       1

Court docket.  Lockwood v. Commissioner, No. 6:16‐CV‐0648 (N.D.N.Y.). 




                                        6 
       Lockwood  sought  review  from  the  Social  Security  Appeals 
Council.  The Appeals Council granted review and, in a May 3, 2016 
decision, adopted the ALJ’s opinion as its own in all relevant respects.  
With that decision, the Commissioner’s denial of Lockwood’s benefits 
application became final. 

       C. Federal Court Proceedings 

       Dissatisfied by the result of the agency proceedings, Lockwood 
turned to federal court.  On June 7, 2016, Lockwood filed a complaint 
in  the  United  States  District  Court  for  the  Northern  District  of  New 
York,  seeking  review  of  the  benefits  denial.    See  42  U.S.C.  § 405(g) 
(authorizing  judicial  review  of  the  Commissioner’s  final  decisions).  
Following  submission  of  the  administrative  record,  both  Lockwood 
and the Commissioner moved for judgment on the pleadings. 

       In support of his motion, Lockwood advanced two arguments 
that  are  relevant  here.    First,  he  argued  that  the  Commissioner  had 
relied  on  Heller’s  testimony  without  first  probing  into  an  apparent 
conflict  between  that  testimony  and  an  authoritative  Department  of 
Labor  publication,  the  Dictionary  of  Occupational  Titles  (the 
“Dictionary”).2  Specifically, he pointed out that Heller had identified 
three jobs capable of being performed by a person who cannot reach 
overhead,  but  that  the  Dictionary’s  descriptions  of  these  jobs  state 
without  qualification  that  each  requires  “reaching.”    Second,  he 

       2  This opinion’s references to the Dictionary also include where relevant the 
Dictionary’s  companion  publication,  the  Selected  Characteristics  of  Occupations 
Defined in the Revised Dictionary of Occupational Titles.  




                                          7 
argued that the Commissioner, in assessing his physical capabilities, 
failed  to  address  Nurse  Woods’s  observation  that  he  had  respective 
impairments of 50% and 25% in his right and left hands. 

       The District Court rejected both of Lockwood’s arguments.  As 
for the first argument, the District Court held that even if there had 
been  a  conflict  between  Heller’s  testimony  and  the  Dictionary,  the 
conflict was “reconciled because [Heller’s] testimony indicate[d] that 
she  based  her  opinion  on  her  own  experience  observing  the 
performance of the identified jobs.”  Lockwood v. Comm’r of Soc. Sec., 
No.  6:16‐CV‐0648,  2017  WL  2656194,  at  *5  (N.D.N.Y.  June  20,  2017).  
Therefore,  it  was  “possible  to  reasonably  infer”  that  Heller’s 
experience was her basis for testifying “that [Lockwood] would be able 
to perform [the jobs in question] despite a limitation for avoidance of 
overhead reaching,” notwithstanding any contrary indications in the 
Dictionary.  Id. 

       As  for  Lockwood’s  second  argument,  the  District  Court  held 
that the omission of Nurse Woods’s opinion had been harmless.  See 
id. at *6–8.  In the District Court’s view, Nurse Woods’s opinion was 
“ambiguous as to what precisely [Lockwood] is limited to doing with 
his hands” and so did not undermine the Commissioner’s conclusion 
that Lockwood could perform the jobs Heller had identified.  Id. at *7.   

       Having  so  reasoned,  the  District  Court  granted  the 
Commissioner’s  motion  for  judgment  on  the  pleadings  and  denied 
Lockwood’s.  This appeal followed. 




                                     8 
                             II.    DISCUSSION 

       On  appeal,  Lockwood  renews  his  arguments  that  the  benefits 
denial  must  be  set  aside  because  the  Commissioner  (1)  failed  to 
examine  an  apparent  conflict  between  Heller’s  testimony  and  the 
Dictionary and (2) failed to address Nurse Woods’s opinion regarding 
Lockwood’s hand impairments.  We agree with Lockwood on the first 
point and therefore reverse the District Court’s judgment and remand 
for further proceedings.  In light of that holding, we need not address 
Lockwood’s second argument. 

       A. Standard of Review 

       We  may  reverse  the  District  Court’s  decision  to  uphold  the 
Commissioner’s denial of benefits only if our “plenary review of the 
administrative  record”  reveals  that  “the  [Commissioner’s]  factual 
findings  are  not  supported  by  ‘substantial  evidence’”  or  that  “the 
[benefits] decision is based on legal error.”  Shaw v. Chater, 221 F.3d 
126, 131 (2d Cir. 2000) (quoting 42 U.S.C. § 405(g)). 

       B. Analysis 

       Our analysis begins and ends with Lockwood’s argument that 
the Commissioner’s finding that he is capable of performing the three 
jobs  identified  by  Heller  was  not  based  on  substantial  evidence.    In 
Lockwood’s view, the evidence upon which the Commissioner relied 
in  determining  what  physical  demands  those  jobs  entail—Heller’s 
testimony—cannot constitute substantial evidence because it contains 
an  apparent,  unresolved  conflict  with  the  Dictionary.    We  agree  and 




                                       9 
therefore  conclude  that  the  District  Court  erred  in  declining  to  set 
aside the Commissioner’s benefits denial. 

       Under  the  Social  Security  Act,  a  claimant  is  ineligible  for 
disability insurance benefits unless, among other things, he suffers an 
impairment “of such severity that he . . . cannot, considering his age, 
education, and work experience, engage in any . . . kind of substantial 
gainful  work  which  exists  in  the  national  economy.”    42  U.S.C. 
§ 423(d)(2)(A);  see  also  id.  § 423(a)(1)(E).    Accordingly,  even  where  a 
claimant  is  impaired  to  the  point  that  he  can  no  longer  perform  his 
previous  work,  the  Commissioner  may  properly  deny  benefits  if, 
considering  the  claimant’s  “residual  functional  capacity”—i.e.,  his 
physical  capabilities  notwithstanding  his  impairment,  20  C.F.R. 
§ 404.1545—“and  [his]  age,  education,  and  work  experience,”  the 
claimant  “can  make  an  adjustment  to  other  work,”  id. 
§ 404.1520(a)(4)(v).  If benefits are denied on this basis, however, the 
Commissioner bears the burden of “show[ing] that there is work in the 
national economy that the claimant can do.”  Poupore v. Astrue, 566 F.3d 
303, 306 (2d Cir. 2009) (per curiam). 

       A  2000  Social  Security  Administration  Policy  Interpretation 
Ruling  (the  “Ruling”)  governs  the  Commissioner’s  assessment  of 
whether  any  particular  job  can  accommodate  a  given  claimant’s 
physical  limitations.    Under  the  Ruling,  the  Commissioner  “rel[ies] 
primarily  on  the  [Dictionary]  . . .  for  information  about  the  [job’s] 
requirements”  but  “may  also  use  [vocational  experts]  . . .  to  resolve 
complex vocational issues.”  SSR 00‐4p, 2000 WL 1898704, at *2 (Dec. 
4,  2000).    If  the  Commissioner  does  consider  the  testimony  of  such 




                                      10 
experts,  however,  she  must  be  alert  to  the  possibility  of  “apparent 
unresolved conflict[s]” between the testimony and the Dictionary.  Id.  
In light of this possibility, the Ruling tasks the Commissioner with “an 
affirmative responsibility to ask about any possible conflict,” id. at *4, 
and to “elicit a reasonable explanation for [any such] conflict before 
relying on the [vocational expert’s testimony],” id. at *2. 

        Lockwood now argues, as he did in the District Court, that the 
Commissioner  in  this  case  neglected  the  Ruling’s  requirements.    In 
denying  Lockwood’s  benefits  application,  the  Commissioner 
concluded that Lockwood was “not disabled” within the meaning of 
the  Social  Security  Act  because  “there  [were]  jobs  that  exist[ed]  in 
significant numbers in the national economy that [he could] perform.”  
R.  6–7.    The  Commissioner  reasoned  that  even  though  Lockwood 
suffered  an  impairment  that  required  him  to  “avoid  all  overhead 
reaching tasks,” Heller’s testimony had established that at least three 
specific jobs existing collectively in significant number in the national 
economy would accommodate this limitation.  R. 6.  But, as Lockwood 
points  out,  the  Dictionary  establishes  that  each  of  these  three  jobs 
requires  occasional  or  frequent  “reaching.”    See  Dictionary  of 
Occupational Titles 295.357‐018, 1991 WL 672589; id. 205.367‐014, 1991 
WL  671715;  id.  729.684‐054,  1991  WL  679729.    And  because  a  1985 
Social  Security  Program  Policy  Statement  defines  “reaching”  as 
“extending the hands and arms in any direction,” SSR 85‐15, 1985 WL 
56857,  at  *7  (Jan.  1,  1985)  (emphasis  added),  Lockwood  goes  on,  the 
Dictionary raises a potential inconsistency with Heller’s testimony that 
a  claimant  with  a  restriction  on  overhead  reaching  is  capable  of 




                                     11 
performing  the  three  jobs  at  issue.    In  his  view,  then,  the  Ruling 
required  the  Commissioner  to  probe  this  apparent  conflict  before 
relying on Heller’s testimony. 

       We agree.  As the Fourth Circuit has persuasively explained, the 
Ruling mandates that whenever the Commissioner intends to “rely[] 
on  [a]  vocational  expert’s  testimony,”  she  must  identify  and  inquire 
into all those areas “where the expert’s testimony seems to . . . conflict 
with the Dictionary.”  Pearson v. Colvin, 810 F.3d 204, 209 (4th Cir. 2015) 
(emphasis  added).    In  other  words,  the  Ruling  requires  the 
Commissioner  to  “obtain  a  reasonable  explanation”  for  any 
“apparent”—even if non‐obvious—conflict between the Dictionary and 
a vocational expert’s testimony.3  SSR 00‐4p, 2000 WL 1898704, at *2 
(emphasis  added).    In  both  the  1985  Policy  Statement  and  common 
usage, “reaching” includes overhead reaching.  Cf. Selian v. Astrue, 708 
F.3d 409, 422 (2d Cir. 2013) (per curiam) (suggesting that the inability 
to reach above one’s head may be inconsistent with a job that requires 
reaching).    Testimony  that  a  claimant  with  overhead  reaching 
limitations is capable of performing a job that the Dictionary describes 
as requiring “reaching,” then, creates at least an apparent conflict that 
triggers the Commissioner’s duty to elicit an explanation that would 
justify crediting the testimony.  See, e.g., Prochaska v. Barnhart, 454 F.3d 
731, 736 (7th Cir. 2006) (describing such testimony as raising “exactly 


       3  To the extent that other courts have understood the Ruling’s reference to 
an “apparent conflict” to refer to a conflict that is “obvious,” see, e.g., Gutierrez v. 
Colvin, 844 F.3d 804, 808–09 (9th Cir. 2016), we respectfully disagree for the reasons 
the Fourth Circuit has cogently articulated, see Pearson, 810 F.3d at 209–10. 




                                          12 
the sort of inconsistency the [Commissioner] should . . . resolve[]”); see 
also Pearson, 810 F.3d at 210–11 (similar); Kemp ex rel. Kemp v. Colvin, 
743 F.3d 630, 632–33 (8th Cir. 2014) (similar). 

       The Commissioner’s arguments to the contrary do not persuade 
us.    First,  she  suggests  that  there  is  no  conflict  between  the  expert 
testimony  and  the  Dictionary  because  describing  a  job  as  requiring 
“reaching”  does  not  necessarily  establish  that  it  requires  overhead 
reaching.  See Gutierrez v. Colvin, 844 F.3d 804, 808–09 (9th Cir. 2016); 
see also Segovia v. Astrue, 226 F. App’x 801, 804 (10th Cir. 2007) (“[E]ven 
a  job  requiring  frequent  reaching  does  not  necessarily  require  more 
than occasional overhead reaching.” (emphasis in original)).  But while 
“this Court could guess” what the three jobs Heller identified “require 
in reality, it [was] the [Commissioner’s] duty to elicit an explanation 
from  [Heller]  as  to  whether  th[ose]  occupations  actually  require  . . . 
overhead  reaching.”    Spears  v.  Colvin,  No.  15‐CV‐6236,  2016  WL 
4973890, at *5 (W.D.N.Y. Sept. 19, 2016).  The importance of teasing out 
such details is precisely why the Commissioner bears an “affirmative 
responsibility” to ask about “any possible conflict between [vocational 
expert] evidence and information provided in the [Dictionary].”  SSR 
00‐4p,  2000  WL  1898704,  at  *4  (emphasis  added).    Absent  such  an 
inquiry, the Commissioner lacks a substantial basis for concluding that 
no such conflicts in fact exist.  See Washington v. Comm’r of Soc. Sec., 906 
F.3d 1353, 1366 (11th Cir. 2018) (“We take the word ‘apparent’ [as used 
in the Ruling] to mean ‘seeming real or true, but not necessarily so.’” 
(quoting Pearson, 810 F.3d at 209)). 




                                       13 
       Second,  the  Commissioner  contends  that  the  Dictionary’s 
narrative  descriptions  of  the  three  jobs  at  issue  contain  no  express 
reference to overhead reaching.  Thus, the Commissioner invites us to 
disregard  the  apparent  conflict  between  Heller’s  testimony  and  the 
physical  requirements  enumerated  in  the  Dictionary’s  occupational 
descriptions.  See Burgess v. Colvin, No. 13‐CV‐6177, 2014 WL 1875360, 
at *13 (W.D.N.Y. May 9, 2014) (consulting the narrative descriptions of 
certain  jobs  requiring  “reaching”  to  conclude  that  the  jobs  are 
consistent  with  an  overhead‐reaching  limitation).    This  argument, 
though,  fails  for  essentially  the  reasons  given  above.    While  the 
Dictionary’s  narrative  descriptions certainly  make it  conceivable that 
the three jobs Heller identified do not require overhead reaching, the 
Commissioner bore the burden of showing that Lockwood is actually 
capable of performing those jobs.  See Poupore, 566 F.3d at 306.  If the 
Commissioner  wished  to  rely  on  Heller’s  expert  testimony  to  carry 
that burden, the Ruling makes clear that she was obliged to identify 
and  resolve  the  apparent  conflict  between  that  testimony  and  the 
Dictionary,  even  if  there  is  a  chance  that,  upon  inquiry,  no  actual 
conflict would have emerged.4 



       4 For the same reason, we decline to follow the District Court in “infer[ring]” 
that Heller’s personal observations of the jobs about which she testified led her to 
conclude  that  those  jobs  do  not  entail  overhead  reaching.    Lockwood,  2017  WL 
2656194,  at  *5.    While  Heller’s  observations  may  well  explain  the  apparent 
discrepancy between her testimony and the Dictionary, the fact remains that it is the 
Commissioner’s responsibility to “obtain a reasonable explanation” for any such 
discrepancies, and not this Court’s obligation to concoct one post hoc.  SSR 00‐4p, 
2000 WL 1898704, at *1. 




                                          14 
       Third and finally, the Commissioner argues that even if—as we 
have  now  concluded—the  apparent  conflict  between  Heller’s 
testimony and the Dictionary triggered her duty to probe further, the 
ALJ adequately carried out that duty.  After Heller had identified three 
jobs  that,  in  her  view,  a  person  with  Lockwood’s  limitations  could 
perform, the ALJ asked whether this opinion “was consistent with [the 
Dictionary].”    R.  41.    Heller  replied,  in  relevant  part,  “It  is.”    Id.  
According to the Commissioner, this exchange operated to resolve any 
apparent conflict. 

        We disagree.  As the Eleventh Circuit has recently explained, 
the Commissioner’s duty “to identify and resolve apparent conflicts 
between [the Dictionary] and [vocational expert] testimony . . . is not 
fulfilled simply by taking the [vocational expert] at his word that his 
testimony comports with the [Dictionary] when the record reveals an 
apparent conflict.”  Washington, 906 F.3d at 1362.  Rather, the Ruling 
places  the  onus  on  the  Commissioner,  acting  through  her  ALJs,  to 
affirmatively “[i]dentify” any conflicts.  SSR 00‐4p, 2000 WL 1898704, 
at  *1.    Allowing  the  Commissioner  to  fulfill  this  obligation  through 
“catch‐all question[s]” like the one the ALJ posed during Lockwood’s 
hearing would essentially shunt the Commissioner’s “duty to identify, 
explain and resolve” apparent conflicts onto the testifying expert.  Patti 
v.  Colvin,  No.  13‐CV‐1123,  2015  WL  114046,  at  *6  (W.D.N.Y.  Jan.  8, 
2015).  Particularly in light of “[t]he inquisitorial nature of disability 
hearings”—in which claimants often appear pro se—we agree with the 
Eleventh  Circuit  that  the  Ruling  must  be  read  to  “impose[]  an 
independent,  affirmative  obligation  on  the  part  of  the  ALJ  to 




                                        15 
undertake  a  meaningful  investigatory  effort  to  uncover  apparent 
conflicts, beyond merely asking the [vocational expert] if there is one.”  
Washington, 906 F.3d at 1364. 

       In  the  end,  the  Commissioner  failed  to  reconcile  Heller’s 
testimony  that  a  person  with  an  overhead  reaching  limitation  can 
perform  the  three  jobs  at  issue  here  with  the  Dictionary’s  indication 
that all three jobs require “reaching.”  Heller’s testimony cannot, then, 
represent  substantial  evidence  capable  of  demonstrating  that 
Lockwood can successfully perform work in the national economy.  It 
may well be that the apparent conflict between Heller’s testimony and 
the  Dictionary  is  susceptible  to  easy  resolution—if,  for  example,  the 
reaching  involved  in  the  three  jobs  at  issue  consists  exclusively  of 
lateral or downward reaching.  But it is not our role to speculate as to 
how  or  whether  that  conflict  might  have  been  resolved  had  the 
Commissioner  carried  out  her  responsibility  to  probe  such  matters.  
Instead, we must reverse and remand for further proceedings so that 
the Commissioner may have the opportunity to conduct the requisite 
inquiry in the first instance. 

       In  light  of  this  result,  the  Court  has  no  occasion  to  reach 
Lockwood’s argument that the Commissioner failed to address Nurse 
Woods’s opinion regarding Lockwood’s hand impairments.  Neither 
the ALJ nor the Appeals Council explicitly addressed Nurse Woods’s 
opinion  when  denying  Lockwood’s  benefits  application.    See  R.  4–7, 
17–24.    The  Commissioner  maintains  that  this  omission  is  of  no 
moment:    She  argues  that  the  record  makes  clear  that  the  nurse’s 
opinion was in fact considered, if not explicitly remarked upon, and 




                                      16 
that any failure to consider the opinion would have been harmless in 
any event.  Lockwood disagrees on both points.  Because Lockwood’s 
case  must  return  to  the  agency  either  way  for  the  reasons  already 
given,  the  Commissioner  will  have  the  opportunity  on  remand  to 
obviate  this  dispute  altogether  by  giving  express  consideration  to 
Nurse Woods’s opinion and by making clear what, if any, weight it 
merits. 

                           III. CONCLUSION 

      To  summarize,  we  hold  that  the  District  Court  erred  in 
determining that substantial evidence supported the Commissioner’s 
denial of Lockwood’s disability insurance benefits application.  This is 
because  the  Commissioner’s  denial  was  based  on  evidence  that 
contained  an  apparent  conflict  with  the  Dictionary’s  authoritative 
guidance, and yet the Commissioner failed to take any steps to explore 
or resolve that conflict.  In light of this holding, we decline to address 
Lockwood’s argument that reversal is independently warranted as a 
consequence  of  the  Commissioner’s  failure  to  expressly  consider 
Nurse Woods’s medical opinion. 

      For  the  foregoing  reasons,  we  REVERSE  the  District  Court’s 
judgment and REMAND for further proceedings.  




                                    17